Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 recites the limitation "FPGA board connected to the second port of the storage device" on page 36, lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a first interface circuit connected to the first port" on page 38, line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is vague to the language that which storage device of the first port?
Claim 10 recites the limitation "a second interface circuit connected to the second port" on page 38, line 9.  There is insufficient antecedent basis for this limitation in the claim.  The language is vague that which storage device of the second port?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 17-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Khan et al. (US Pub No. 2017/0091127).  
In regard to claim 17, Khan et al. disclose a storage device comprising: a processor; a first storage device (item 302-1 of figure 3) including: a first port (item 365-1 of figure 3); a second port (item 335-1 of figure 3); a storage controller (item 305-1 of figure 3) interposed between the first port and the second port; and an operation logic circuit (item 330-1 of figure 3) that is interposed between the storage controller and the second port and is configured to generate processed data by performing a processing operation based on data received from the storage controller or the first port (as shown in Fig. 3, which is reproduced below for ease of reference and convenience, Khan discloses system 300 includes a storage devices 302-1 to 302-n each having respective storage controllers 305-1 to 305-n. Also, as shown in FIG. 3, storage controllers 305-1 to 305-n include similar elements to storage controllers 105 or 205 shown in FIGS. 1 and 2. For example, storage controllers 305-1 to 305-n include processing circuits 340-1 to 340-n, arbiters/transfer buffers 350-1 to 350-n, port logic 330-1 to 330-n for respective configurable communication ports 335-1 to 335-n or port logic 360-1 to 360-n for respective communication ports 365-1 to 365-n. Storage controllers 305-1 to 305-n is shown in FIG. 3 as including channel logic 306-1 to 306-n to facilitate reading, modifying or writing to respective memory die(s) 310-1 to 310-n. Although not shown in FIG. 3, additional channel logic for multiple channels to additional memory die(s) may be included in each storage device 302-1 to 302-n.  See para 29-31),

    PNG
    media_image1.png
    1201
    703
    media_image1.png
    Greyscale

And a second storage device (item 302-2 of figure 3) including a third port (item 365-2 of figure 3), wherein the first storage device is configured to, when the first port is connected to the second storage device, output the processed data to the third port through the second port without intervention of the main processor (in Khan, system 300 illustrates an example of multiple storage devices creating a chain of storage devices. This type of configuration may be useful for cold storage applications where data writes may be rare and data reads may have a modest BW requirement. In other words, BW provided through communication port 365-1 of storage device 302-1 at the top of the chain via serial communication link 367 may be adequate for cold storage applications that may chain multiple storage devices allowing for a large amount of storage capacity to be accessed by a host computing device when coupled to storage device 302-1 through communication port 365-1 via serial communication link 367. Chaining in the configuration shown in FIG. 3 may also eliminate a need for switching circuitry if the multiple storage devices were instead configured in a parallel access configuration that would include the host computing device coupling directly to storage devices 320-1 to 320-n via separate serial communication links.  See para 30-32).
In regard to claim 18, Khan et al. disclose wherein the processing operation performed by the operation logic circuit comprises a first portion of an operation requested by the main processor (in Khan, a command may be received from a host computing device through communication port 565 via serial communication link 567 that indicates a workload to be performed on data to be written to or read from memory die(s) 510-1. For these examples, processing circuit 540 may decide to offload at least a portion of the workload to acceleration logic 580 and may also direct port logic 530 to configure configurable communication port 535 to facilitate communication of the workload via serial communication link 537 and to allow acceleration logic to access memory die(s) 510 to complete at least its offloaded portion of the workload.  See para 41-43).
In regard to claim 19, Khan et al. disclose wherein the operation logic circuit is configured to output the processed data to the first storage device such that the first storage device performs a second portion of the operation requested by the main processor based on the processed data, and wherein the second portion does not overlap the first portion (in Khan, a command may be received from a host computing device through communication port 565 via serial communication link 567 that indicates a workload to be performed on data to be written to or read from memory die(s) 510-1. For these examples, processing circuit 540 may decide to offload at least a portion of the workload to acceleration logic 580 and may also direct port logic 530 to configure configurable communication port 535 to facilitate communication of the workload via serial communication link 537 and to allow acceleration logic to access memory die(s) 510 to complete at least its offloaded portion of the workload.  See para 41-43).
In regard to claim 20, Khan et al. disclose wherein the processing operation comprises one or more operations from among an operation of monitoring information associated with the data received, a redundant array of inexpensive disks (RAID) operation based on the data received, and a regular expression search operation (in Khan, offload component 622-8 may be executed by circuitry 620 to offload at least a portion of a workload to a first FPGA/programmable logic or first ASIC. For these examples, the workload may be included in workload(s) 650. Also, offload component 622-8 may maintain information in offloaded workload(s) 626-d (e.g., in a LUT) to track workloads or tasks that may have been offloaded.  See para 53, 60-62).

Allowable Subject Matter
	Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
 	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 1, 10 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	a storage system comprising: 
a field programmable gate array (FPGA) board connected to the second port of the storage device; and a storage controller comprising a first interface circuit connected to the first port and a second interface circuit connected to the FPGA board, wherein the first port of the first storage device is configured to connected to the backplane through a first cable, and wherein the second port of the first storage device is configured to connected to the first port of the second storage device through a second cable (claim 1);
a storage system comprising:
wherein the first interface circuit of the first storage device is configured to operate in a plurality of operation modes based on whether the first port is connected to an external device, from among the main processor and the second storage device, and a type of the external device connected to the first port, and
wherein the storage controller of the first storage device is configured to:
identify the type of the external device connected to the first port, and
identify an operation mode from among the plurality of operation modes based on the type of the external device (claim 10).

Conclusion
	Claims 1-20 are rejected.  
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Roberts et al. (US Pub No. 2020/0042217) disclose a storage system fabric with multichannel compute complex.
Slik (US Pub No. 2019/0286611) discloses a systems and methods for using resources in a networked computing environment.
Wyscoki et al. (US Pub No. 2019/0034306) disclose a computer system, computer system host, first storage device, second storage device, controllers methods, apparatus and computer programs.
Lee (US Pub No. 2015/0262633) discloses a dual-port DDR4-DIMMS of SDRAM and NVRAM for SSD-Blades and multi-cpu servers.
Wahiya et al. (US Pub No. 2012/0246521) disclose a storage apparatus and failure detection method.
Yoneda (US Pub No. 2011/0093625) discloses a storage system control device, and diagnosis method.
Yang et al. (US Pub No. 2007/0162678) disclose a computer system and memory bridge for processor socket thereof.
Burroughs et al. (US Pub No. 2007/0067417) disclose a managing serial attached small computer system interface communications.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186